DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 discloses the cable deployment end defines an end of the housing.  However, how can the cable deployment define the end of the housing?  Furthermore, if the end of the housing is defined by the cable deployment how then would the cable deployment be non-movable with respect to itself?  The Office interprets the language as the cable deployment defining the holder body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11-12, 14-21, 23, 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin US Patent 11,160,187.

With respect to claim 1, Jin discloses a wound cable holder, comprising: 
a holder body (1014a,b and housing body as shown in Figure 10) supporting a plurality of cable windings (such as cable in Figure 7) of a cable, 
the cable windings being positioned along a cable deployment axis (downward axis to free cable from 1052) defined by the holder body, the cable deployment axis defining a cable deployment direction, 
the holder body further defining a cable deployment end (end near spools); and 
a cable winding retainer (1052) positioned at the cable deployment end, the cable winding retainer being positioned and configured to successively contact the cable windings as the cable is deployed from the holder body and provide a resistive force against each successive cable winding in a direction that is opposite to the cable deployment direction (element 1052 provides resistance if cable tries to move opposite than downward).

2. (Original) The wound cable holder of claim 1, wherein the holder body comprises a spool (1014a).

3. (Original) The wound cable holder of claim 1, wherein the holder body comprises a pair of spaced apart spools (1014a,b).

4. (Original) The wound cable holder of claim 3, wherein the cable winding retainer crosses a midpoint between the two spools (midpoint between spools).

5. (Original) The wound cable holder of claim 1, wherein the cable winding retainer includes a pair of flexibly resilient fingers (ends fingers defining opening to received cable).

11. (Original) The wound cable holder of claim 3, wherein the cable winding retainer (combination of 1052 and flared portion of 1014b) includes flared end portions of the spools, the flared end portions flaring outward as the end portions approach the cable deployment end of the holder body (flared portion extend toward cable deployment end).

12. (Original) The wound cable holder of claim 1, wherein the cable windings include figure 8 configurations (column 8 lines 53-55), and wherein the cable winding retainer is positioned to contact a crossover point of the figure 8 configurations of successive windings as the cable is deployed from the holder body (as shown in Figure 10).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin US Patent 11,160,187 in view of Hill US Patent 10,962,730.

14. (Original) A wound cable holder, comprising: 
a holder body (Figure 10) defining a cable deployment end (end with spools), 
the holder body including 
a pair of spaced apart spools (1014a,b) supported within on the housing, the spools having central axes (vertical axes) that are parallel to a cable deployment axis (vertical axis at the midpoint) defined by the holder body, 
and 
a pair of cable winding retainers (1052) positioned at the cable deployment end and further positioned and configured to contact and apply a resistive force (provides resistive force against cable movement opposite of releasing the cable) against a cable winding when a cable is deployed from the holder body.

Jin does not disclose a housing and spools supported within the housing;
a holder body  defining a cable deployment end (end with spools), 
the holder body including 
a pair of spaced apart spools supported within the housing;
the housing supporting the holder body and a patch panel of optical fiber adapters.  
[claim 15] wherein the patch panel and the spools are operatively coupled together and slidable together relative to the housing
[claim 16] wherein the cable deployment end coincides with ends of the spools such that the cable deployment end is movable relative to the housing;

However, Hill discloses a housing (26); 
a holder body (42) defining a cable deployment end (end with spools), 
the holder body including 
a pair of spaced apart spools (42) supported within the housing;
the housing supporting the holder body and a patch panel (18) of optical fiber adapters;
[claim 15] wherein the patch panel and the spools are operatively coupled together and slidable together relative to the housing;
[claim 16] wherein the cable deployment end coincides with ends of the spools such that the cable deployment end is movable relative to the housing;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Jin with the teaching of Hill for the purpose of providing a protective cover for the spool and cables and allowing the same components to be removable for maintenance.


17. (Original) The wound cable holder of claim 15, wherein the cable deployment end is defined by an end of the housing (defined by holder body) such that the cable deployment end is not movable relative to the housing (holder body).

18. (Original) The wound cable holder of 14, wherein the cable winding retainers cross a midpoint (midpoint between spools) between the two spools.

19. (Original) The wound cable holder of claim 14, wherein the cable winding retainers include a pair of flexibly resilient fingers (fingers forming opening for cable of 1052).

20. (Original) The wound cable holder of claim 19, wherein fixed ends of the flexibly resilient fingers (fingers flaring out from spools) are fixed to the spools.

26. (Currently Amended) The wound cable holder of claim 14, further including a cable (fiber optic cable), wherein the cable includes a connector (as in Figure 6) inserted in one of the adapters of the patch panel; and wherein the cable is wound around the spools in windings having figure 8 configurations (column 8 lines 53-55) and wherein the cable winding retainers are positioned to contact a crossover point (in the middle) of the figure 8 configurations of successive windings as the cable is deployed from the holder body.

Allowable Subject Matter
Claims 6, 9-10, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically US Patent 11,160,187 teaches a holder body, spools, and cable winding retainer but does not specifically disclose 
[claim 6] wherein fixed ends of the flexibly resilient fingers are fixed to the spools, and wherein free ends of the flexibly resilient fingers include tabs that nest with each other, and wherein the flexibly fingers cross a reference line that intersects a midpoint between the spools and is perpendicular to the cable deployment axis;
[claim 9] wherein the holder includes a housing that houses the spools, and wherein the cable winding retainer includes a pair of flexibly resilient fingers having fixed ends fixed to top and bottom panels of the housing;
[claim 21] wherein free ends of the flexibly resilient fingers include tabs that nest with each other, and wherein the fingers cross a reference line that intersects a midpoint between the spools and is perpendicular to the cable deployment axis;
[claim 23] wherein the cable winding retainers include a pair of flexibly resilient fingers having fixed ends fixed to top and bottom panels of the housing, and wherein the flexibility resilient fingers cross a reference line that intersects the central axes of the spools and is perpendicular to the cable deployment axis;

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654